05/16/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 21-0235



                                  No. DA 21-0235


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

SHELDON PATRICK TRACY,

             Defendant and Appellant.


                            GRANT OF EXTENSION


      Upon consideration of Appellee’s motion for a 30-day extension of time, and

good cause appearing therefor, Appellee is granted an extension of time to and

including June 17, 2022, within which to prepare, serve, and file its response brief.




MLP                                                                    Electronically signed by:
                                                                          Bowen Greenwood
                                                                      Clerk of the Supreme Court
                                                                             May 16 2022